

STATE OF NORTH CAROLINA
 
COUNTY OF CATAWBA
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT, made and entered into this 16th day of June, 2006, by and
between LITTLE MOUNTAIN AIRPORT ASSOCIATES, INC. (“Lessor”) and MOUNTAIN AIR
CARGO, INC. (“Lessee”):
 
WITNESSETH:
 
That for and in consideration of the rentals hereinafter reserved and the
covenants and agreements herein contained, Lessor does hereby demise and lease
unto Lessee, and Lessee does hereby lease from Lessor the premises (“Leased
Premises”) described in the attached Exhibit A, for the rentals and on the
conditions hereinafter stated.
 
 
ARTICLE I  
 
  TERM
 
The term of this lease shall be for a period commencing June 1, 2006 and
continuing until May 31, 2008. Lessee has option to renew lease for an
additional two (2) year period commencing June 1, 2008 and ending May 31, 2010.
 
 
ARTICLE II  
 
  RENTAL
 
Lessee shall pay to the Lessor as rental monthly installments, each in the
amount of Twelve Thousand Seven Hundred Thirty-six and 79/100 Dollars
($12,736.79), payable in advance on the first day of each and every calendar
month, commencing with June 2006. If Lessee exercises option to renew Lease for
the additional two (2) year Lease period starting June 1, 2008, monthly rental
will be adjusted to reflect the Consumer Price Index (CPI) change from June 1,
2006 to April 1, 2008.
 
1

--------------------------------------------------------------------------------


ARTICLE III  
 
  MAINTENANCE
 
The maintenance of the Leased Premises shall be the sole responsibility of the
Lessee, it being understood and agreed that the premises are being leased
without obligation on the part of the Lessor to make repairs. And the Lessee
covenants and agrees to take good care of the Leased Premises and upon the
termination of this lease will surrender the said Leased Premises in as good
order and condition as they now are, ordinary wear, and tear excepted.
 
 
ARTICLE IV  
 
  IMPROVEMENTS BY LESSEE
 
Any air conditioning, heating, plumbing, or other improvements installed in the
Leased Premises by the Lessee shall become a part of the Leased Premises and
Lessee shall have no right to remove same at the termination of the lease.
 
 
ARTICLE V  
 
  UTILITIES
 
Lessee shall pay for all utilities furnished the Leased Premises during the term
of this lease.
 
 
ARTICLE VI  
 
  TAXES AND INSURANCE
 
Lessee shall be responsible for providing insurance on the Leased Premises and
shall pay all ad valorem taxes on the Leased Premises. Lessee shall be
responsible for ad valorem taxes on all equipment owned by it and placed on the
Leased Premises.
 
 
ARTICLE VII  
 
  USE OF PREMISES
 
Lessee shall use the Leased Premises for the operation of an airport,
maintenance facility, and corporate offices.
 
 
ARTICLE VIII  
 
  FORFEITURE FOR DEFAULT
 
It is expressly agreed that if Lessee shall neglect to make any payments of rent
when due or neglect to do and perform any matter or thing herein agreed to be
done and performed by it, and shall remain in default thereof for a period of
fifteen (15) days after written notice from Lessor calling attention to such
default, Lessor may declare the lease terminated and cancelled and take
possession of said Leased Premises without prejudice to any other legal remedy
it may have on account of such default. Said notice may be given to the person
at such time in charge of said Leased Premises or sent by registered mail to
Lessee addressed to P.O. Box 488, Denver, North Carolina, 28037.
 
 
ARTICLE IX  
 
  ASSIGNMENT
 
Lessee shall have no right to assign or sublease the Leased Premises without the
written approval of Lessor.
 
 
ARTICLE X  
 
  SALE OF LEASED PREMISES
 
Lessor shall have the right to sell the Leased Premises and the lease shall
continue in full force and effect.
 
 
ARTICLE XI  
 
  ENTIRE AGREEMENT
 
This lease contains all the agreements and conditions made between the parties
hereto and may not be modified orally or in any other manner than by an
agreement in writing, signed by all the parties hereto or their respective
successors in interest.
2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement the
day and year first above written.
 
LESSOR:


LITTLE MOUNTAIN AIRPORT ASSOCIATES, INC.




/s/ William H. Simpson
Name: William H. Simpson


Title: President 




STATE OF NORTH CAROLINA


COUNTY OF ___Catawba___________


I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that the he or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated for LITTLE
MOUNTAIN AIRPORT ASSOCIATES, INC.




William H. Simpson
(insert name(s) of those signing)




Date ____June 16, 2006___________ /s/ Erlene H. Geddes   
Official Signature of Notary




Erlene H. Geddes
Notary’s printed or typed name


My commission expires: ________September 20, 2006____________


(Official Seal)



3


--------------------------------------------------------------------------------





LESSEE:


MOUNTAIN AIR CARGO, INC.




By/s/ John Gioffre
Name: John Gioffre  
Title: CFO   




STATE OF NORTH CAROLINA


COUNTY OF ___Catawba _____________


I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that the he or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated for
MOUNTAIN AIR CARGO, INC.




John Gioffre
(insert name(s) of those signing)




Date _____ June 16, 2006_____________ /s/ Erlene H. Geddes
Official Signature of Notary




Erlene H. Geddes
Notary’s printed or typed name


My commission expires: ___ September 20, 2006_______________


(Official Seal)



4


--------------------------------------------------------------------------------




 
Exhibit A




1. The real property located at 1544 North Carolina Highway 16, Maiden, North
Carolina, being more particularly described in Book 0915, Page 0317 of the
Catawba County, North Carolina, Register of Deeds; and


2. Nonexclusive use of the runway, ramp and parking and exclusive use of the
existing buildings located in Catawba County on the real property described as
follows:


“BEGINNING at iron pin, Cauthen's corner, and runs from said beginning point
with Cauthen's line North 20 degrees East. 75 feet to a stake, a common corner
of Cauthen and Roy O. Smith, Jr.; thence with the line of Roy O. Smith, Jr.;
thence with the line of Roy O. Smith, Jr. North 24 degrees 52 minutes East 1092
feet to a stake; thence South 68 degrees 8 minutes East 765 feet to a stake;
thence South 24 degrees 52 minutes West 2925.7 feet to a stake; thence South 53
degrees West 350.57 feet to a stake; thence North 34 degrees West 758.03 feet to
a stake; thence North 24 degrees 52 minutes East 1391.31 feet to a stake on the
Northeast edge of a 60-foot road; thence North 33 degrees 58 minutes East 26.46
feet to the point of BEGINNING, containing 54.448 acres, in accordance with a
survey prepared by Joe F. Robinson, Registered Surveyor, dated December 28,
1973.”


For a more particular description of the buildings, refer to the Appraisal by
C.E. Lawing, CRA, Home Realty, Inc., dated March 17, 1980.
.



5


--------------------------------------------------------------------------------



NORTH CAROLINA
 
CATAWBA COUNTY
 
The foregoing certificates of ______________________________, a Notary Public of
Catawba County, North Carolina, are certified to be correct. This instrument was
presented for registration this 20th day of June, 2006, at 04:15:04pm. M., and
duly recorded in the office of the Register of Deeds of Catawba County, North
Carolina, in Book 02759, Pages 1442-1447.
 
This 20th day of June, 2006.
 
 
/s/ Donna Hicks Spencer
Register of Deeds
Donna Hicks Spencer 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6
 